DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claim 1, the claim recites the limitations “the method of singing” at lines 3, 5, and 7, “the method of speaking the song” at line 10, and “the method of asking an open ended semantic question” at line 13.  There is a lack of clear antecedent basis for these limitations in the claim.  For example, it is unclear what “method” is referred to by this language as the only other method recited in the claim is a method of teaching target words.  If “the method” refers to the preamble (i.e., method of teaching target words) then additional punctuation and/or wording to replace “of” is suggested to clarify the meaning of the claim.  For example, the examiner suggests language, at line 3, such as -- presenting a first stage of the method, the first stage including singing of a song…” or similar language to clarify the meaning of the claim.  For purposes of examination, the examiner reads “the method” to refer to the “method of teaching target words” and that each of the recited steps of “presenting” refer to a stage of the method of teaching target words recited in the preamble. 
In  addition, the language “each line” at lines 4, 8, 11, and 12 of claim 1 is indefinite.  No previous mention of “lines” is recited; therefore,  it is not clear what the determiner “each” is limiting or referring too.  It is assumed this language intends to refer to lines of lyrics of the song, however, no such lines are recited.  If this is the intended meaning, the examiner suggests language, such as --in each line of the song-- or something similar to clarify the meaning of this language.  For purposes of examination, the examiner reads “each line” to refer to lines of the song.
Claim 1 also recites the limitations “the target word from each line” at lines 8 and 11.  There is a lack of clear antecedent basis for this limitation in the claim.  The claim previously recites each line has “at least one of a first plurality of target words” leaving the possibility that a line can include two or more target words thus rendering the language “the target” word indefinite or the mean of “at least one” as ambiguous.  Therefore, the examiner suggests language, such as --omitting the at least one of the first plurality of target words--.      
  Claim 1 also recites the limitations “to complete each line with the omitted target word” at lines 9 and 12.  There is a lack of clear antecedent basis for this limitation in the claim.  As each line has an omitted target word, the recitation of “the omitted target word” could refer to any of a plurality of omitted target words and therefore it is unclear which of these is “the omitted target word.”  The examiner suggests language, such as “to complete each line with a corresponding omitted target word-- or similar language to remove ambiguity from the claim.
In re claims 3 and 4, the language “the target word” lacks clear antecedent basis.  The third stage and fourth stage both omit a target word from each line, therefore the third stage and the fourth stage both include a plurality of target words.  As a result, it is unclear which of the plurality of target words “the target word” refers to.
In re claim 6, the claim recites “the correct target word” at lines 1-2.  There is insufficient antecedent basis for this language in the claim.
Claims 2-6 depend from a rejected base claim, and therefore these claims are also rejected for the reasons provided for the rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For claims 1-6 to be patentable under Section 101, the claimed invention must be directed to one of the four statutory categories (i.e., a process, a machine, a manufacture and a compositions of matter).  In addition, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Claims 1-6 recite “A method of teaching target words,” which is seemingly a process; however, this does not end the analysis.  With regard to claim 1, the claim recites steps of “presenting a first stage of the method of singing of a song having at least one of a first plurality of target words in each line, and including musical accompaniment;” “presenting a second stage of the method of the singing of the song with no musical accompaniment;” “presenting a third stage of the method of the singing of the song with no musical accompaniment and omitting the target word from each line; requesting a user to complete each line with the omitted target word;” “presenting a fourth stage of the method of speaking the song without singing and without musical accompaniment and omitting the target word from each line;” “requesting the user to complete each line with the omitted target word;” “presenting a fifth stage of the method of asking an open ended semantic question whose answer is one of the first plurality of target words;” and “requesting the user to answer the question with the one target word.”  The recited steps are all directed to teaching a user, such as a student, by performing songs with at least some words that are desired to be learned by a student, asking questions about the songs, and receiving answers, such as commonly performed by teachers in schools namely teaching students.  In particular, the claims are directed the Abstract Idea of teaching a student.  For example, it is well known and routine that teachers play/sing songs with and without musical accompaniment, ask related questions to students to solicit desired answers, especially in pre-school, Kindergarten, and elementary schools in the United States.  The recited method attempts to automate this well-known activity, and therefore are directed to the abstract concept of managing personal behavior or relationships or interactions between people, such as between a student and a teacher.  Accordingly, the claim recites an abstract idea that falls within the grouping of "methods of organizing human activity" as the recitations are directed to managing personal behavior or relationships or interactions between people (e.g., including social activities, teaching, and following rules or instructions).  See MPEP Section 2106.04(a)(2) II. C.
In addition, the recited steps of presenting the second, the third, the fourth, and the fifth stages and requesting completion and an answer, but for the recitation of the generic recitation of “in a processing system,” nothing in the claimed method precludes the recitations from practically being performed in the mind.  For example, presenting the singing of a song with no musical accompaniment can be performed in the mind of a teacher or a student by thinking of singing a song.  If a claim, under its broadest reasonable interpretation, covers performance of the recitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims also recite the abstract idea of a Mental Process.
Moreover, this judicial exception of an Abstract Idea is not integrated into a practical application by the claims.  In particular, the claims do not recite any additional structural elements other than the recitation of the generic computer implementation of “in a processing system.”  This language recites the computer implementation at such a high-level of generality (i.e., as generic computers performing a generic computer functions of executing software) that it amounts no more than mere instructions of how to apply the exception using a generic computer component.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The dependent claims also do not recite any additional elements that integrate the abstract idea into a practical application by the claims.  Therefore, the claims are directed to an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recitation of the additional element of in a processing system amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Dependent claims 2-6 recite the same abstract idea as claim 1 and do not recite additional limitations sufficient to direct the claimed invention to significantly more.  These claims only recite additional details of the abstract idea, and are not sufficient to direct the claimed invention to significantly more.
As a result, claims 1-6 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over the game Sing & Speak 4 Kids as described at https://web.archive.org/web/20180324135712/http://iqsonics.com/ (“SS4K”) in view of Dissertation by H. A. Lim (“Lim”).
In re claim 1, SS4k discloses a method of (as best understood in light of the indefinite language noted above in sections 4-10 of this action) teaching target words [“Scaffolding and fading-parent incorporates the lyrics and target words throughout the day; reinforces this with other family members and environments such as schools] comprising: in a processing system [SS4K is a game based program that is universally accessible - mobile devices and desktop], presenting a first stage of the method of singing of a song having a target word and including musical accompaniment;

    PNG
    media_image1.png
    266
    258
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    184
    256
    media_image2.png
    Greyscale

presenting a second stage of the method of the singing of the song with no musical accompaniment; 

    PNG
    media_image3.png
    271
    238
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    186
    237
    media_image4.png
    Greyscale

presenting a third stage of the method of the singing of the song with no musical accompaniment and omitting the target word from a line; requesting a user to complete the line with the omitted target word 

    PNG
    media_image5.png
    270
    246
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    182
    257
    media_image6.png
    Greyscale

presenting a fourth stage of the method of speaking the song without singing and without musical accompaniment and omitting the target word from the line; requesting the user to complete the line with the omitted target word; 

    PNG
    media_image7.png
    272
    253
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    199
    248
    media_image8.png
    Greyscale

presenting a fifth stage of the method of asking an open-ended semantic question whose answer is a target word; requesting the user to answer the question with the target word.

    PNG
    media_image9.png
    282
    244
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    187
    247
    media_image10.png
    Greyscale


The description of SS4K discloses a plurality of vocabulary words but does not explicitly teach a plurality of lines and a plurality of target words.  However, Lim teaches songs with a plurality of lines and a plurality of target words wherein each line ends in a target word and the lines are sung and spoken and a user is queued to respond with the target words [P. 74 last paragraph to p. 81 first paragraph describes 6 songs with target words at the end of each line that are sung and spoken to individual children, See also Table 14 and Appendix A].
SS4K and Lim are both considered to be analogous to the claimed invention because they are in the same field of field teaching children words.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of SS4K to include a plurality of target words, as taught by Lim, in order to teach children more than one word.
In re claim 2, SS4K discloses asking an open-ended question, but does not explicitly teach asking an open-ended semantic question for each of the first plurality of target words.  Lim teaches asking open ended questions for each target word [Pp. 81-85 describes a test given including open ended question after watching video for each of the target words].  
SS4K and Lim are both considered to be analogous to the claimed invention because they are in the same field of field teaching children words.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of SS4K to include a question about each of the plurality of target words, as taught by Lim, in order to assess learning progress of each child for all target words.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over SS4K in view of Lim further in view of Publication “Adapting To Adaptive Learning” by Dyro (“Dyro”).
In re claims 3, 4, and 5, SS4K discloses an opportunity to identify the target word, but does not does not explicitly teach the user has two chances to answer in the third stage, fourth, and/or fifth stage.
Dyro describes providing multiple chances to provide answers to questions [See section, Adaptive learning at the learning object-student is given one or more attempts to answer question correctly].   
SS4K and Lim are both considered to be analogous to the claimed invention because they are in the same field of field teaching children.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of SS4K to include multiple chances to answer a question, as taught by Dyro, in order provide better analysis of the type of mistake the student is making (e.g., see page 5 last paragraph) in addition to providing encouragement and confidence to the student.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SS4K in view of Lim and Dyro  further in view of Publication “5 Easy Steps for Gamification in Education” by Quido (“Quido”).
In re claim 6, SS4K discloses identifying the correct target word is provided by the user [See capture of interface for Pig in sneakers user screen indicates “correct”], but fails to explicitly teach providing rewards.
Quido teaches providing students a reward for correctly completing quizzes and assignments [Step 5 b) Offer rewards describes providing rewards to students].  
SS4K and Quido are both considered to be analogous to the claimed invention because they are in the same field of field teaching children.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of SS4K to include rewards for correct answers, as taught by Quido, in order to encourage students to acknowledge their accomplishments and continue to progress, See, step 5 b) Offer rewards.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2013089317 A1 describes a method for improving cognitive function, especially in those having deficits or difficulties, including an interface for providing a song, with and without instrumentation, and omitting words of the song as part of the learning method.
Various NPL articles discuss connections between cognition and music.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

/MALINA D. BLAISE/Primary Examiner, Art Unit 3715